UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1047



CATHY B. BRANCH,

                                              Plaintiff - Appellant,

          versus


CITY OF RICHMOND; CLAUDE G. COOPER; DYETT B.
ELLIS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-366-3)


Submitted:   May 23, 2002                  Decided:   June 17, 2002


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cathy B. Branch, Appellant Pro Se. Beverly Agee Burton, Assistant
City Attorney, Keith Allen May, CITY ATTORNEY’S OFFICE, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cathy B. Branch appeals the magistrate judge’s order granting

Defendants’ motion for summary judgment and dismissing Branch’s

employment discrimination action.*   We have reviewed the record and

the magistrate judge’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the magistrate judge.

Branch v. City of Richmond, No. CA-01-366-3 (E.D. Va. Dec. 4,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
      The magistrate judge had jurisdiction to enter a final order
pursuant to 28 U.S.C.A. § 636(c) (West 1993 & Supp. 2001).


                                 2